DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 08/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by SAKATA  [US 2010/0159639].
►	With respect to claim 9, SAKATA (figs 4A, text [0001]-[0294]) disclose a semiconductor device comprising: 
	a first oxide film (113, text [0109]-[0110]) over a substrate (100, text [0092]);
	an oxide semiconductor film (110, text [0105]-[0107]) over and in contact with the first oxide film; 
	a second oxide film (115, text [0083]) over and in contact with the oxide semiconductor film; 

	a gate electrode (102, text [0092]) overlapping with the oxide semiconductor film,
	wherein the oxide semiconductor film (110, text [0105]-[0107]) contains indium, gallium, and zinc, 
	wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes, 
	wherein the second oxide film is an island-shaped, and 
	wherein an end portion of the second oxide film is positioned outside an end portion of the gate electrode.
►	With respect to claim 11, SAKATA (figs 4A, text [0001]-[0294]) disclose wherein the source and drain electrodes (106a & 106b, text [0100]) comprises molybdenum, and wherein the gate electrode (102, text [0095]-[0096]) has a layered structure comprising titanium and aluminum.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SAKATA [US 2010/0159639] in view of Yamazaki et al [US 2011/0031493].
►	With respect to claim 2, SAKATA (figs 4A, text [0001]-[0294]) disclose a semiconductor device comprising: 

	an oxide semiconductor film (110, text [0105]-[0107]) over and in contact with the first metal oxide film; 
	a second metal oxide film ()11 5, text [0083]) over and in contact with the oxide semiconductor film; 
	source and drain electrodes (106a & 106b, text [0092]) electrically connected to the oxide semiconductor film; 
	a gate electrode (102, text [0092]) overlapping with the oxide semiconductor film,
	a gate insulating film (104, text [0092]) between the oxide semiconductor film and the gate electrode,
	wherein the oxide semiconductor film (110, text [0105]-[0107]) contains indium, gallium, and zinc, 
	wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes, 
	wherein the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exist (fig. 4A);
	wherein a side surface of the oxide semiconductor film is in contact with the second metal oxide film a channel width direction (fig 4A),
	wherein the first metal oxide film is in contact with the second metal oxide film in a channel width direction.
	SAKATA does not expressly teach the first metal oxide film containing gallium. SAKATA discloses the first metal oxide film as an hydrogen blocking layer.
	However, Yamazaki et al (text [0148]) teaches metal oxide film including gallium as metal oxide film for hydrogen blocking layer.

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sakata [US 2010/0159639] in view of Yamazaki et al [US 2011/0031493] as applied to claim 2 above, in further view of Iwasaki et al [US 2009/0189153].
►	 With respect to claim 8, Sakata in view Yamazaki et al substantially discloses the claimed device but does not expressly teach the oxide semiconductor film further contains tin.
	However, Iwasaki et al (text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
	Therefore, it would have been obvious for those skilled in the art to modify device of Sakata in view Yamazaki et al by using the oxide semiconductor film as being claimed, per taught by Iwasaki et al, to provide better TFT semiconductor device with reason given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 10,608,116 in view of Sakata [US 2010/0159639].
►	With respect to claims 2-7, both of present application and US 10,608,116 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;


	a second metal oxide film in contact with the oxide semiconductor film, wherein:
		- an energy at a bottom of a conduction band of each of the first metal oxide film and the second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film
		- the second metal oxide film is in contact with a top surface of each of the source and drain electrodes
		- wherein an energy gap of each of the first metal oxide film and the second metal oxide film is larger than an energy gap of the oxide semiconductor film a side surface of the oxide semiconductor film is in contact with the second metal oxide film in a channel width direction
		- wherein the first metal oxide film is in contact with the second metal oxide film ina channel width direction 
	Being different to the U.S. Patent 10,608,116, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes;   wherein the source and drain electrodes comprises molybdenum, and wherein the gate electrode has a layered structure comprising titanium and aluminum.
 	However, such as difference has been obvious and known in the art. See Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and .
Claims 2-3, 5, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No 9,318,613 in view of in view of Sakata [US 2010/0159639].
►	 With respect to claims 2-3 5 and 9-11, both of present application and US 9,318,613 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with - US 9,318,613) to the oxide semiconductor film;
	a second metal oxide film in contact with the oxide semiconductor film, wherein:
	- 	an energy at a bottom of a conduction band of each of the first metal oxide film and the 
second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film
	- 	wherein an energy gap of each of the first metal oxide film and the second metal oxide 
film is larger than an energy gap of the oxide semiconductor film
	Being different to the U.S. Patent 9,318,613, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, zinc; the first metal

Application/Control Number: 16/831,934 Page 9 Art Unit: 2819

oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes;   wherein the source and drain electrodes comprises molybdenum, and wherein the gate electrode has a layered structure comprising titanium and aluminum.
	However, such as difference has been obvious and known in the art. See Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes;   wherein the source and drain electrodes (106a & 106b, text [0100]) comprises molybdenum, and wherein the gate electrode (102, text [0095]-[0096]) has a layered structure comprising titanium and aluminum.
Claims 2-5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No 9,059,295 in view of of Sakata [US 2010/0159639].
►	 With respect to claims 2-5, and 9-11 both of present application and US 9,059,295 generally claim the same subject matter of semiconductor device comprising:


	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (over and in electrical contact - US 9,059,295) to the oxide semiconductor film;
	a gate electrode overlapping the oxide semiconductor film (oxide semiconductor film overlapping with the gate electrode - US 9,059,295)
	a second metal oxide film in contact with the oxide semiconductor film, wherein:
		- an energy at a bottom of a conduction band of each of the first metal oxide film and the  second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide 
semiconductor film
		- the second metal oxide film is in contact with a top surface of each of the source and
drain electrodes (the second metal oxide film is in contact with an upper surface of the source  and drain electrodes 
		- wherein an energy gap of each of the first metal oxide film and the second metal oxide
film is larger than an energy gap of the oxide semiconductor film.
	Being different to the U.S. Patent 9,059,295, the present application claims the gate insulating film between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;   wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes;   wherein the source and drain electrodes comprises molybdenum, and wherein the gate electrode has a layered structure comprising titanium and aluminum.
.
Claims 2-3, 5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No 8,502,221 in view of Sakata [US 2010/01059639]
►	 With respect to claims 2-3 and 5 and 9-11, both of present application and US 8,502,221 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with- US 8,502,221) to the oxide semiconductor film; a second metal oxide film in contact with the oxide semiconductor film, wherein:
	 - an energy at a bottom of a conduction band of each of the first metal oxide film and the second metal oxide film is higher than an energy at a bottom of a conduction band of the oxide semiconductor film 
	- wherein an energy gap of each of the first metal oxide film and the second metal oxide film is larger than an energy gap of the oxide semiconductor film 
	Being different to the U.S. Patent 8,502,221, the present application claims a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor 
	However, such as difference has been obvious and known in the art. See Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes;   wherein the source and drain electrodes (106a & 106b, text [0100]) comprises molybdenum, and wherein the gate electrode (102, text [0095]-[0096]) has a layered structure comprising titanium and aluminum.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,608,116 in view of Sakata [US 2010/0159639] and Iwasaki et al [US 2009/0189153].
►	 With respect to claim 8, both of present application and US 10,608,116 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with- US 10,608,116) to the oxide semiconductor film;

	Being different to the U.S. Patent 10,608,116, the present application claims:  
		(a) a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
		(b) the oxide semiconductor film further comprising tin.
	In regard to (a), such as difference has been obvious and known in the art since Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	In regard to (b), the difference has been obvious and known in the art since Iwasaki et al (text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
6. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No 9,318,613 in view of Sakata [US 2010/0159639] and Iwasaki et al [US 2009/0189153].

With respect to claim 8, both of present application and US 9,318,613 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with - US 9,318,613) to the oxide semiconductor film;
	a second metal oxide film in contact with the oxide semiconductor film.
	Being different to the U.S. Patent 9,318,613, the present application claims:
	((a) a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	(b) the oxide semiconductor film further comprising tin.
	In regard to (a), such as difference has been obvious and known in the art since Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	In regard to (b), the difference has been obvious and known in the art since Iwasaki et al (text

[0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
10. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No 9,059,295 in view of of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153]. > With respect to claim 8, both of present application and US 9,059,295 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate (a first metal oxide film over and in contact with the gate insulating film, the gate insulating film covering the gate electrode - US 9,059,295); wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (over and in electrical contact - US 9,059,295) to the oxide semiconductor film;
	a gate electrode overlapping the oxide semiconductor film (oxide semiconductor film overlapping with the gate electrode - US 9,059,295)
	a second metal oxide film in contact with the oxide semiconductor film.
	Being different to the U.S. Patent 9,059,295, the present application claims:
	(a) a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	(b) the oxide semiconductor film further comprising tin

In regard to (a), such as difference has been obvious and known in the art since Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	In regard to (b), the difference has been obvious and known in the art since Iwasaki et al(text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No 8,502,221 in view of Yamazaki et al [US 2010/00025677] and Iwasaki et al [US 2009/0189153].
	 With respect to claim 8 , both of present application and US 8,502,221 generally claim the same subject matter of semiconductor device comprising:
	a first metal oxide film over a substrate; wherein the first metal oxide film contains gallium;
	an oxide semiconductor film in contact with the first metal oxide film;
	source and drain electrodes electrically connected (in contact with- US 8,502,221) to the oxide semiconductor film;
	a second metal oxide film in contact with the oxide semiconductor film.
	Being different to the U.S. Patent 8,502,221, the present application claims:
	(a) a gate electrode overlapping with the oxide semiconductor film; a gate insulating film between the oxide semiconductor film and the gate electrode; the oxide semiconductor film contains indium, gallium, and zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	(b) the oxide semiconductor film further comprising tin 
	In regard to (a), such as difference has been obvious and known in the art since Sakata as an evidence that teaches a semiconductor device comprising a gate electrode (102, fig 4A) overlapping with the oxide semiconductor film (110]); a gate insulating film (104) between the oxide semiconductor film and the gate electrode; and the oxide semiconductor film contains indium, gallium, zinc; the first metal oxide film and the second metal oxide film are in contact with each other in a region where the oxide semiconductor film does not exists;  ; wherein the oxide semiconductor film is in contact with a side surface and a top surface of each of the source and drain electrodes
	In regard to (b), the difference has been obvious and known in the art since Iwasaki et al(text [0141]-[0237] teaches using the oxide semiconductor film contains tin for the active film to provide improved TFT with widened operation range and better controlled device operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819